Case: 14-10251    Date Filed: 09/18/2014   Page: 1 of 2


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10251
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:13-cr-00104-SDM-TBM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

CARLOS ALBERTO CAICEDO-RIVAS,
a.k.a. Carlos Ramirez,
a.k.a. Carlos Eduardo Ramirez,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (September 18, 2014)

Before MARTIN, HILL and FAY, Circuit Judges.

PER CURIAM:
              Case: 14-10251     Date Filed: 09/18/2014   Page: 2 of 2


      Joseph Torres, counsel for Carlos Alberto Caicedo-Rivas in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Caicedo-Rivas’s convictions

and sentences are AFFIRMED.




                                          2